July 3, 1917. The opinion of the Court was delivered by
This is an action for injunction against condemnation proceedings. The defendant demurred to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action, in that the plaintiff had an adequate remedy at law, and in that the remedy by condemnation proceedings is exclusive. By consent of the parties to the action, the case was heard at Greenville instead of Spartanburg, where the action was commenced. His Honor, the presiding Judge, ordered:
"That the demurrer be sustained, but that the question as to the pendency of an appeal from the award of the arbitrators to the Court of Common Pleas for Spartanburg county be, and the same is hereby, remitted to the Court of Common Pleas for that county for determination." *Page 380 
The defendant appealed from so much of the order as remitted the case for the purpose herein mentioned.
There is nothing in the record from which it can be construed that the action for injunction was in the nature of an appeal from the award of the arbitrators.
The appeal should therefore be sustained, and the order modified.